Citation Nr: 0717140	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317 (2006).

2.  Entitlement to service connection for a bilateral knee 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral foot 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a skin disorder, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1990 to July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran has raised a claim for 
service connection for a right shoulder disorder.  However, 
the RO has never adjudicated this claim on a de novo basis.  
In decisions of March 1992 and February 1995, the RO denied 
service connection for a left shoulder disorder.  That 
decision was confirmed by the Board in December 1995.  In 
November 2001 and in a decision of May 2002, the RO found 
that the veteran had not presented new and material evidence 
to reopen a claim for service connection for a left shoulder 
disorder.  The veteran has not appealed those decisions.  In 
November 2002, the veteran also raised a claim for service 
connection for a right shoulder disorder.  In a decision of 
July 2003, the RO mistakenly characterized the claim as being 
one to which the new and material evidence standard would 
apply.  However, the only prior rating decisions which are of 
record addressed the left shoulder rather than the right 
shoulder.  Accordingly, an initial adjudication of the claim 
for service connection for a right shoulder disorder is 
required.  

With respect to the remaining claims, in a written statement 
dated in November 2002, the veteran reported that he had pain 
and inflammation of his joints as well as a rash which 
started right after he left Saudi Arabia.  In a written 
statement dated in June 2004, the veteran reported that his 
doctor at a VA Medical Center had informed him that he had 
Gulf War Syndrome.  A service audiometry record dated in 
April 1991 confirms that the veteran was assigned to 
Operation Desert Storm/Saudi Arabia, though the length of 
time was not reported.  Significantly, however, the RO has 
not applied the provisions of 38 C.F.R. § 3.317 to the 
veteran's claims.  

Under 38 C.F.R. § 3.317, service connection may be 
established for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, headache, muscle pain, joint pain, abnormal 
weight loss, menstrual disorders, sleep disturbances, signs 
or symptoms involving the skin or respiratory system (upper 
and lower), cardiovascular, gastrointestinal, neurological, 
or neuropsychological signs or symptoms.  The illness must 
become manifest during either active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 3.317 (2006).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service- 
connection. 38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The Board notes that the record includes a copy of the 
veteran's DD 214, but it indicates that a DD 215 would be 
issued to provide missing information.  The evidence of 
record does not include a copy of the veteran's DD Form 215 
or other service department record verifying the veteran's 
dates of service in the Persian Gulf.  Such information is 
pertinent to the veteran's claims and action should be taken 
to obtain the veteran's service personnel records, copies of 
orders, and/or his DD Form 214(s) verifying active service 
dates and dates of service in the Southwest Asia theater of 
operations for purposes of adjudication of claims under 38 
C.F.R. § 3.317, which pertains to compensation for certain 
disabilities due to undiagnosed illnesses.

The Board also finds that a remand would provide an 
opportunity to afford the veteran another VA examination in 
connection with his claim for disability due to undiagnosed 
illness.  The report of such an examination should address 
whether or not the veteran has had "objective indications of 
chronic disability," and should offer findings pertaining to 
the onset, frequency or continuity of the diagnosed 
conditions or symptoms.  The Board notes that, without 
findings and opinions which address the onset and chronicity 
of the veteran's conditions, the provisions of 38 C.F.R. § 
3.317 cannot be properly considered.  Therefore, the Board 
finds that it is necessary to obtain a detailed examination 
report which contains such findings prior to a final 
disposition of the appeal.

The Board also notes the veteran has not been provided a 
notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) which explains the evidence 
needed to support a claim for an undiagnosed illness.  In 
light of the fact that no adequate VCAA duty to assist letter 
has ever been issued, a remand is required to correct this 
deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Take action to obtain and associate 
with the claims file the veteran's DD 
Form(s) 215 and/or service personnel 
records documenting service dates and 
service in the Southwest Asia theater of 
operations for purposes of 38 C.F.R. § 
3.317.

2.  The RO should send a revised duty-to-
assist notice regarding the issues on 
appeal.  The letter must explain the 
evidence necessary to establish service 
connection for a qualifying illness under 
38 C.F.R. § 3.317.  

3.  The RO should arrange for the veteran 
to be given a VA medical examination.  
The examiner must review the entire 
claims folder in connection with the 
examination.  The purpose of the 
examination is to identify all signs or 
symptomatology pertaining to the 
disabilities which the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf service.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of manifestation of each claimed 
symptom, should be elicited from the 
veteran.  All specialized testing should 
be completed as deemed necessary by the 
examiner.  The examiner should expressly 
state an opinion as to whether each 
identified symptom is attributable to a 
known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should include all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above), if any such objective 
indications are found.  Finally, in the 
event that the veteran's complaints are 
not attributed to a known clinical 
diagnosis, the examiner should express 
his or her opinion as to when the 
veteran's claimed symptoms was first 
manifested and whether each one is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence.  The claim for 
service connection for a right shoulder 
disorder should be adjudicated on a de 
novo basis.  The RO should also 
adjudicate the claims for service 
connection for disability due to 
undiagnosed illness.  

7.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




